Order entered May 1, 2014




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-13-01266-CR

                             ALIREZA DJANGHUR AZIZI, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F11-00270-J

                                          ORDER

        The Court REINSTATES the appeal.

        On March 25, 2014, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On April 30, 2014, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeal, we VACATE the

March 25, 2014 order.

        We GRANT the April 30, 2014 extension motion and ORDER appellant’s brief filed as

of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE